Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the field effect transistors" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US Pub. No. 2020/0286831 A1), hereafter referred to as Shao, in view of JPH07202144A (Pub. 08/04/1995, using English translation provided by the Examiner), hereafter referred to as JP144.

As to claim 1, Shao discloses an integrated circuit (fig 3; [0036]) comprising:
a unit cell (fig 3 [0036]), each unit cell comprising:
field effect transistors arranged in a stack (fig 3, pFET regions 302 in first stack level and nFET regions 304 in second stack level);
local interconnect structures (fig 3, metal connections 306; [0038]) comprising select conductive paths between select terminals of the field effect transistors (nFETs 304 and pFETs 302) to define cell circuitry that is confined within the unit cell (cell 301); and 
an array of contacts (fig 4-6, contacts 314, 306-5; [0041]) disposed on an accessible surface of the unit cell (fig 4, top surface 404), each contact being electrically coupled to a corresponding electrical node of the cell circuitry ([0041]). 

Nonetheless, JP144 discloses wherein unit cells are arranged in an array (page 2, third paragraph).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to repeat the unit cell of Shao in an array as taught by JP144 since this will allow for the simplification of manufacturing processes. 

As to claim 2, Shao in view of JP144 disclose the integrated circuit of claim 1 (paragraphs above),
Shao further discloses a functionalization layer comprising electrically conductive wiring segments formed between select contacts on respective accessible surfaces of one or more unit cells in the array (fig 3, wiring segment vias 308 and 316; [0038]). 

As to claim 3, Shao in view of JP144 disclose the integrated circuit of claim 1 (paragraphs above),
JP144 further discloses wherein the unit cells have a common footprint (page 2) and as such Shao teaches wherein diffusion breaks are 

As to claim 7, Shao in view of JP144 disclose the integrated circuit of claim 1 (paragraphs above),
JP144 further discloses wherein the cell circuitry is identical across all unit cells in the array (page 2 third paragraph). 

As to claim 8, Shao in view of JP144 disclose the integrated circuit of claim 7 (paragraphs above),
Shao further discloses wherein the cell circuitry is constructed from front end-of-line and middle end-of-line structures that extend across the unit cells (figs 3-4, front end of the line is the first stack level 300 and middle end of line including second stack level 350). 

As to claim 9, Shao in view of JP144 disclose the integrated circuit of claim 8 (paragraphs above),

Nonetheless, the Examiner takes Official Notice that multiplication patterning processes including self-aligned double patterning processes were well-known and understood to one of ordinary skill in the art at the time the application was effectively filed.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use known multiplication patterning processes in the front and middle end of line processes of Shao in view of JP144 in order to allow for low cost frequency improvement and patterning to image the critical features. 

As to claim 10, Shao in view of JP144 disclose the integrated circuit of claim 9 (paragraphs above),
Shao in view of JP144 does not explicitly disclose wherein the multiplication patterning processes include directed self-assembly and/or self-aligned double patterning. 
Nonetheless, the Examiner takes Official Notice that multiplication patterning processes including self-aligned double patterning processes 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use known multiplication patterning processes in the front and middle end of line processes of Shao in view of JP144 in order to allow for low cost frequency improvement and patterning to image the critical features. 

As to claim 11, Shao in view of JP144 disclose the integrated circuit of claim 1 (paragraphs above),
Shao further discloses wherein the field effect transistors are stacked in complementary pairs (fig 3, nFET and pFET pairs [0038]). 

As to claim 12, Shao in view of JP144 disclose the integrated circuit of claim 11 (paragraphs above),
Shao further discloses wherein gates of each of the complementary pairs of field effect transistors are electrically connected to one another (fig 3 and fig 5, gates 312). 

As to claim 13, Shao in view of JP144 disclose the integrated circuit of claim 12 (paragraphs above),
Shao further discloses wherein the complementary pairs in the stack of field effect transistors is greater than one in number (fig 3, pairs of FET; [0038]). 

As to claim 14, Shao in view of JP144 disclose the integrated circuit of claim 1 (paragraphs above),
Shao further discloses wherein the filed effect transistors are stacked in planes that are parallel to the accessible surface (figs 3 and 4, accessible surface 404 and stack layers 300 and 350). 

As to claim 15, Shao in view of JP144 disclose the integrated circuit of claim 1 (paragraphs above),
Shao further discloses wherein the integrated circuit is monolithic ([0036]). 

As to claim 16, Shao discloses an integrated circuit comprising:
electrical contacts disposed across a surface beneath unit cells are constructed (figs 3-6, electrical contacts 306), each unit cell comprising:

local interconnect structures (fig 3, metal connections 308; [0038]) comprising select conductive paths between select terminals of the transistors to define cell circuitry that is confined within the unit cell (fig 3-6, circuitry connecting nFET and pFET),
wherein select nodes of the cell circuitry are connected to the electrical contacts disposed over the stack of transistors of each unit cell (figs 3-6, nodes connected to 306). 
Shao does not explicitly disclose that the unit cell comprises identical unit cells. 
Nonetheless, JP144 discloses wherein unit cells are arranged in an array with identical cells (page 2, third paragraph).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to repeat the unit cell of Shao in an array as taught by JP144 since this will allow for the simplification of manufacturing processes. 

As to claim 17, Shao in view of JP144 disclose the integrated circuit of claim 16 (paragraphs above),


As to claim 20, Shao in view of JP144 disclose the integrated circuit of claim 16 (paragraphs above),
Shao further discloses wherein the field effect transistors are stacked in planes that are parallel to the surface on which the electrical contacts are disposed (figs 3 and 4, accessible surface 404 and stack layers 300 and 350). 

Allowable Subject Matter
Claims 4-6 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitations as recited in claim 4, specifically, power walls disposed in the continuous spaces, the power walls providing electrical power to at least the unit cells in the respective columns of the array or claim 18, specifically, . 

Pertinent Art
US 10,734,383; US 2020/0328212; and US 2020/0235098 are pertinent prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        12/7/2021